DAWKINS, Chief Judge.
It has been called to my attention that, in the memorandum opinion interpreting the decree and mandate of the Circuit Court of Appeals, 5 Cir., 176 F.2d 1004; 177 F.2d 514, handed down by me on the 28th day of April, 1950, D.C., 89 F.Supp. 976, for the purpose of entering a proper final judgment in the above case, this court failed to indicate which method of calculating the tax savings as between “B” and *265“C” assets should be used, that is, the one suggested by plaintiff and intervenors, or the other proposed by defendant.
It is my belief that the organ of the court in the last decision of the Court of Appeals meant to allow the New Bank all of the tax savings on the property placed in Class “B”, which it was held became vested in full ownership; and hence the method proposed by defendant seems to me to carry out this purpose, and should be adopted.
To this extent the opinion of the 28th day of April, 1950, is amended on the court’s own motion, without the necessity of a rehearing.